          Case 2:19-cv-00040 Document 6 Filed in TXSD on 02/11/19 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION


JULIETA GARIBAY, et al.                             §
                                                    §
           Plaintiffs,                              §
                                                    §
vs.                                                 §   Civil Action No. 2:19-cv-00040
                                                    §
DAVID WHITLEY, et al.                               §
                                                    §
           Defendants.                              §


  PLAINTIFFS’ APPENDIX IN SUPPORT OF THEIR EMERGENCY APPLICATION
 FOR TEMPORARY RESTRAINING ORDER OR, IN THE ALTERNATIVE, MOTION
                    FOR PRELIMINARY INJUNCTION


EXH. NO.                                           DOCUMENT
      1          Election Advisory No. 2019-02, Texas Secretary of State (January 25, 2019)

      2          “Notice to Registered Voter for Proof of Citizenship,” Texas Secretary of State
                 Press Release, Secretary Whitley Issues Advisory On Voter Registration List
      3
                 Maintenance Activity, Texas Secretary of State (January 25, 2019)
      4          Ingram Email To Counties Re: Revised Guidance, February 1, 2019

      5          OAG letter, February 8, 2019

      6          Ken Paxton (@KenPaxtonTX), Twitter (January 25, 2019, 12:37 PM)

      7          Greg Abbott (@GregAbbott_TX), Twitter, (January 25, 2019, 1:57 PM)
                 President Donald J. Trump (@realDonaldTrump), Twitter (January 27, 2019, 5:22
      8
                 AM)
      9          Declaration of Bruce J. Elfant, Travis County Assessor-Collector

      10         WITHDRAWN EXHIBIT

      11         WITHDRAWN EXHIBIT

      12         Declaration of Jane Doe #1


                                                   1
    Case 2:19-cv-00040 Document 6 Filed in TXSD on 02/11/19 Page 2 of 5




EXH. NO.                                      DOCUMENT
   13      Declaration of Jane Doe #2

   14      Declaration of Elena Keane (forthcoming)

   15      Declaration of Maria Felicitas Barbosa

   16      Declaration of Julieta Garibay

   17      Declaration of Abraham J. Espinosa Flores

   18      Declaration of Efren A. Gomez

   19      Declaration of Viridiana Tule Carrizales

   20      Declaration of Lorena Tule-Romain

   21      Declaration of Maria Garcia

   22      Declaration of Juanita Valdez-Cox, La Unión Del Pueblo Entero (LUPE)

   23      Letter from County of Smith Elections Administrator to Jane Doe #1

   24      Letter from Wood County Elections Department to Jane Doe #2

   25      Letter from Austin Voter Registrar to Maria Felicitas Barbosa

   26      Letter from Galveston County Assessor and Collector of Texas to Elena Keane
           MASS EMAIL (VR/EA/V-670) – New TEAM Workflow: DPS Non U.S. Citizen
   27
           Data Comparison from Betsy Schonhoff , December 5, 2018
           MASS EMAIL (VR/EA/V-666) – Updated Notice and Mini-Manuals: DPS Non
   28
           U.S. Citizen Data Comparison from Betsy Schonhoff , January 4, 2019
           MASS EMAIL (VR/EA-111) – List Maintenance (Eligibility) Webinar from Betsy
   29
           Schonhoff , January 25, 2019
           MASS EMAIL (CC/EA/VR - 883) -- Secretary Whitley Issues Advisory On Voter
   30
           Registration List Maintenance Activity from Betsy Schonhoff , January 25, 2019
           MASS E-MAIL ADVISORY (VR/EA/V-665) - Use of Non-U.S. Citizen Data
   31      obtained from the Department of Public Safety from Betsy Schonhoff , January 25,
           2019
   32      Email Betsy Schonhoff , January 11, 2019 RE: TACA Newsletter for January

   33      List Maintenance (Eligibility) Full Slide
           Email Betsy Schonhoff , December 20, 2018 RE: Updated Notice of Examination
   34
           (Proof of Citizenship Letter)

                                              2
    Case 2:19-cv-00040 Document 6 Filed in TXSD on 02/11/19 Page 3 of 5




EXH. NO.                                      DOCUMENT
   35      Travis County Non-Citizen Data Fact Sheet - 2019_02_07

   36      Texas voter registration form
           James Barragán, Robert T. Garrett, and Julieta Chiquillo , Are Non-U.S. Citizens
   37      voting in Texas? Conservatives say yes; voting rights advocates say show me,
           Dallas Morning News (January 28, 2019)
           LouAnna Campbell, Smith County elections office looking into 297 possible non-
   38
           U.S. citizens registered to vote, Tyler Paper (January 29, 2019)
           American Community Survey FactFinder, Selected Characteristics of the Native
   39      and Foreign-Born Populations (Texas), United States Census Bureau (2017 5-year
           ACS data), U.S. Census Bureau
           AG Paxton: Texas Secretary of State’s Office Discovers Nearly 95,000 People
   40      Identified by DPS as Non-U.S. Citizens are Registered to Vote in Texas, Ken
           Paxton, Attorney General of Texas (January 25, 2019)
   41      Non-citizen voter registration in Texas, KGNS-TV (January 31, 2019)
           Alexa Ura, Some Texas voters already are being asked to prove their citizenship
   42
           after state's announcement, The Texas Tribune (January 28, 2019)
           James Barragán, Julieta Chiquillo, and Robert T. Garrett, Some names in list of
   43      98,000 potential non-citizen voters included 'in error,' county officials say, citing
           state, Dallas News powered by the Dallas-Morning News (January 29, 2019)
           Alexa Ura, Texas quietly informs counties that some of the 95,000 voters flagged
   44      for citizenship review don't belong on the list, The Texas Tribune (January 29,
           2019)
           Guillermo Contreras and Dylan McGuinness, State hedges on claim that 100,000
   45      Texas voters aren’t citizens, faces federal lawsuit, San Antonio Express-News
           (January 29, 2019)
           Cassie L. Smith, State: All 366 on local list of potential noncitizen voters are
   46
           citizens, Waco Tribune-Herald (January 31, 2019)
           Liam Stack, Many Texas Voters Whose Citizenship Was Questioned Are in Fact
   47
           Citizens, New York Times (January 29, 2019)
           Paul Weber, Texas tells counties noncitizen voter report may be flawed, Associated
   48
           Press (January 29, 2019)
           Associated Press, 18K Houston area voters removed from citizenship check, The
   49
           Tribune (January 30, 2019)
           James Barragán, Robert T. Garrett, and Julieta Chiquillo, Tens of thousands
   50      removed from potential non-citizen voters list after counties find flawed data,
           Dallas Morning News (January 31, 2019)
           Phil Prazan, County officials: Texas non-citizen voter list is 'too big,' wrong,
   51
           KXAN (January 30, 2019)
           Gregg Re, List of 95K ineligible voters on the rolls may be overstated, Texas State
   52
           Department suggests, FOX News (January 30, 2019)


                                              3
     Case 2:19-cv-00040 Document 6 Filed in TXSD on 02/11/19 Page 4 of 5




EXH. NO.                                       DOCUMENT
           Carlos Sanchez, Former Texas Secretary of State Believes Inaccurate Voting List
   53
           Should Be Rescinded, Texas Monthly (January 31, 2019)
           Ashley Lopez, Gov. Greg Abbott Says Alleged Noncitizen Voter Purge Is A 'Work
   54
           In Process,' KUT (January 31, 2019)
           James Barragán and Julieta Chiquillo, Texas issues new guidelines for counties to
   55
           probe whether noncitizens voted, Dallas Morning News (February 1, 2019)
           Greg Allen, World War II Vet Caught Up In Florida's Voter Purge Controversy,
   56
           NPR (May 31, 2012)
           Janell Ross, Florida Voter Purge Will Continue, Defying Federal Warning,
   57
           Huffington Post (June 2, 2012)
           Steve Bousquet, Fla. Gov. Rick Scott's voter purge efforts start anew, Tampa Bay
   58
           Times (September 27, 2012)
           Steve Bousquet and Amy Sherman, Florida suspends non-citizen voter purge
   59
           efforts, (March 27, 2014)
           Scott Gessler, Colorado’s Secretary Of State, Asks 4,000 Registered Voters For
   60
           Proof Of Citizenship, Huffington Post (August 17, 2012)
           Jordan Fabian, Voter Purging Resurfaces in Colorado, ABC News (October 24,
   61
           2019)
           Sam Levin, Out of fourteen illegal voters banned after Scott Gessler’s campaign,
   62
           how many voted? Zero Westword (October 12, 2012)
           Robert T. Garrett, Texas' top election official: About 58,000 non-citizens cast
   63
           ballots in state elections since 1996, Dallas News (January 25, 2019)
           Alexa Ura, How An Attempt To Review Texas' Voter Rolls Turned Into A Debacle,
   64
           Texas Tribune (February 4, 2019)
   65      DHS statbooks, FY 2012-2017
           Jeremy Wallace, Harris County pushes back against state’s call for voter purge,
   66
           Chron (Jan. 28, 2019)
           Hank Murphy, Letters go out to 21 Wood County voters inquiring about citizenship
   67
           (Feb. 6, 2019)


Dated: February 11, 2019                         Respectfully Submitted,

                                                 MEXICAN AMERICAN LEGAL
                                                 DEFENSE AND EDUCATIONAL FUND
                                                 By: /s/ Nina Perales
                                                 Nina Perales (Tex. Bar No. 24005046);
                                                 Attorney-in-Charge
                                                 Ernest I. Herrera (Tex. Bar No. 24094718)
                                                 (SD of Tex. Bar No. 2867694)
                                                 Alejandra Ávila (Tex. Bar No. 24089252)

                                             4
Case 2:19-cv-00040 Document 6 Filed in TXSD on 02/11/19 Page 5 of 5



                                     (SD of Tex. Bar No. 2677912)
                                     Jack Salmon (Tex. Bar No. 24068914)
                                     (SD of Tex. Bar No. 1130532)
                                     110 Broadway, Suite 300
                                     San Antonio, Texas 78205
                                     Phone: (210) 224-5476
                                     Facsimile: (210) 224-5382
                                     Email: nperales@maldef.org

                                     Attorneys for Plaintiffs




                                 5
